DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Claim Objections2. 	Claim 15 is objected to because of the following informality: On line 2, it appears that Nitino should be “Nitinol”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:          A person shall be entitled to a patent unless –   	(a)(1) the claimed invention was patented, described in a printed publication, or  	in public use, on sale, or otherwise available to the public before the effective 5. 	Claims 10 – 14 and 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournier (2016/0058133). 
 	Regarding claim 10, Fournier discloses an apparatus comprising at least one transmitting antenna adapted to transmit a signal, at least one receiving antenna adapted to receive a signal transmitted from the at least one transmitting antenna, wherein a measurement is taken of the signal received at the at least one receiving antenna, wherein the measurement provides an indication of pressure on a body part, and a pressure actuator adapted to modify contact of one of the at least one transmitting antenna and the at least one receiving antenna based on the indication of pressure on the body part determined from the measurement (See Pg. 2, Paras. 0024 and 0025, Pg. 4, Para. 0048, Pg. 5, Para. 0051 and Pg. 7, Para. 0070).  	Regarding claim 11, the pressure adaptive sensing system is part of a wearable adapted to be placed on a wrist (See Pg. 7, Para. 0070).  	Regarding claim 12, the measurement that provides an indication of pressure on the body part is a measurement of impedance (See Pg. 10, Para. 0083).  	Regarding claim 13, the measurement that provides an indication of pressure on the body part is a measurement of voltage (See Pg. 10, Para. 0084).   	Regarding claim 14, the pressure actuator comprises a material that changes physical properties using electric charge (See Pg. 4, Para. 0048 and Pg. 5, Para. 0051).   	Regarding claim 16, the pressure actuator comprises hydraulically activated 
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Varadan et al. (2006/0212097, hereinafter Varadan).  	Regarding claim 15, Fournier discloses an apparatus comprising at least one transmitting antenna adapted to transmit a signal, at least one receiving antenna .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fournier according to the teachings of Varadan for the purpose of, advantageously providing shaft shifting memory alloys since these type of materials have a memory that allows them to deform in temperature surroundings then return to their parent shape (See Varadan, Pg. 6, Para. 0051).                                             Allowable Subject Matter
9. 	Claims 1 – 9 are allowed.
The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the signal generator adapted to transmit a plurality of frequency orthogonal signals on each one of the plurality of transmitting antennas; a plurality of receiving antennas operably connected to a processor, the plurality of receiving antennas adapted to receive at least one of the plurality of frequency orthogonal signals transmitted by the plurality of transmitting antennas; a processor adapted to process measurements of the plurality of frequency orthogonal signals received in order to determine information regarding a body part, wherein at least one received plurality of frequency orthogonal signals is processed to determine a measurement that provides an indication of pressure on the body part; and a pressure actuator adapted to modify contact with the body part based on the indication of pressure on the body part”, as well as, “the sensing system is part of a wearable adapted to be placed on a wrist” (referring to claim 2), “the measurement that provides an indication of pressure on the body part is a measurement of impedance” (referring to claim 3) “the measurement that provides an indication of pressure on the body part is a measurement of voltage taken” (referring to claim 4), “the pressure actuator comprises a material that changes physical properties using electric charge” (referring to claim 5), “the pressure actuator comprises components formed from Nitinol” (referring to claim 6), “the pressure actuator comprises hydraulically activated portions” (referring to claim 7), “the                                                              Conclusion
10.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Nissila (2002/0026114) discloses an electrode structure. 	Tran (9,907,473) discloses a personal monitoring system. 	Lee et al. (9,877,659) disclose a sensing system and method for physiology measurements. 	Aleksov et al. (9,775,763) disclose an adaptive exoskeleton, control system and methods using the same.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/5/21